Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0954
                     Lower Tribunal No. 21-37399 CC
                           ________________


                           Mich Auto Sales Inc.,
                                Petitioner,

                                     vs.

                      14004 NW 19th Avenue, LLC,
                             Respondent.



     A Writ of Certiorari to the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

     BLU Ocean Law Group, P.A., and Nashid Sabir; USA Law Group, LLC,
and Smahane Naanaa, for petitioner.

     Mervin L. Ford, P.A. and Mervin L. Ford, for respondent.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     LOBREE, J.

     Petitioner, Mich Auto Sales Inc., seeks certiorari relief from an order
permitting Respondent, 14004 NW 19th Avenue, LLC, to amend its

complaint for eviction postjudgment to modify the address of the subject

property.   Because the trial court acted in excess of its jurisdiction in

permitting Respondent to amend its complaint, we treat the petition as a

petition for writ of prohibition,1 grant relief, and quash the order on review.

      Petitioner leased commercial property from Respondent under a

written lease describing the premises as bearing two street addresses,

14004 and 14006 NW 19th Avenue, Opa Locka, Florida. The notice to cure

lease violations, complaint for eviction, motion for final judgment, supporting

affidavit and final judgment all reflected that this action pertained solely to

possession of premises at 14004 NW 19th Avenue.2 The final judgment of

eviction for possession of the premises reserved jurisdiction solely for the

purpose of awarding attorney’s fees. Neither party moved for rehearing.

      Upon execution of the ensuing writ of possession, the sheriff declined

to remove Petitioner from the part of the leased building showing the property

address of 14006 NW 19th Avenue. Over a month after entry of the final

judgment, Respondent moved under Florida Rule of Civil Procedure 1.190(a)


1
 See Dupree v. Dellmar, 323 So. 3d 342, 343 n.1 (Fla. 3d DCA 2021); Wolfe
v. Newton, 310 So. 3d 1077, 1081 (Fla. 2d DCA 2020).

2
 None of the pleadings prior to issuance of the final judgment identified the
property using the legal description in the county recorder’s official records.

                                       2
for leave to amend its complaint to modify the description of the subject

property and also sought to amend the final judgment. The trial court granted

the motion and ordered Petitioner to answer the amended complaint within

five days. The trial court further ordered that in the absence of a timely

answer, Respondent would be entitled to an amended final judgment in its

favor for possession of the premises at 14004 and 14006 NW 19th Avenue.

This writ petition followed, and we stayed the proceedings below.

      “The rule is firmly established in this State that the trial Court loses

jurisdiction of a cause after a judgment or final decree has been entered and

the time for filing petition for rehearing or motion for new trial has expired or

same has been denied.” Liberty Ins. Corp. v. Milne, 98 So. 3d 613, 615 (Fla.

4th DCA 2012) (quoting State ex rel. Am. Home Ins. Co. v. Seay, 355 So. 2d

822, 824 (Fla. 4th DCA 1978)); see also Maya v. Deutsche Bank Nat’l Tr.

Co., 264 So. 3d 1076, 1078 (Fla. 3d DCA 2019) (“Generally, a trial court

loses jurisdiction upon the rendition of a final judgment and expiration of the

time allotted for altering, modifying or vacating the judgment.” (quoting Ross

v. Wells Fargo Bank, 114 So. 3d 256, 257 (Fla. 3d DCA 2013))). “The trial

court may hold some degree of ‘case’ jurisdiction after a final decree has

become final, but only ‘to conclude ancillary matters involved in the case

such as outstanding and unresolved motions for attorney’s fees and costs,


                                       3
and similar issues.’” Wolfe, 310 So. 3d at 1081 (citation omitted) (quoting

Tobkin v. State, 777 So. 2d 1160, 1163 (Fla. 4th DCA 2001)). Other than

ancillary matters, the trial court “retains jurisdiction to the extent such is

specifically reserved in the final judgment or as otherwise provided by statute

or rule.” Maya, 264 So. 3d at 1078 (quoting Ross, 114 So. 3d at 257); see

also U.S. Bank Nat’l Ass’n v. Anthony–Irish, 204 So. 3d 57, 60 (Fla. 5th DCA

2016) (“The court is said to act outside of its jurisdiction if it enters additional

orders after a voluntary dismissal or a final judgment that did not reserve

jurisdiction for the specific purpose of entering those orders.”).

      For that reason, in the absence of a reservation of jurisdiction to rule

on the specific issue, it is axiomatic that where the rehearing time has

concluded without motion, the trial court lacks the power to permit

amendment of the complaint. Compare Fla. Nat’l Bank v. Domanska, 486

So. 2d 1384, 1385 (Fla. 3d DCA 1986) (“[I]t appears conclusively from the

record that the trial court was without jurisdiction to permit the filing of a new

complaint in the action after it denied plaintiff’s motion for rehearing filed

pursuant to Florida Rule of Civil Procedure 1.530.”), with DiPaolo v. Rollins

Leasing Corp., 700 So. 2d 31, 32 (Fla. 5th DCA 1997) (“Once the summary

judgment was entered disposing of the only action properly before the court

as to Rollins, and the time for filing a petition for rehearing or a motion for


                                         4
new trial and the appeal period has run, there was no action remaining before

the trial court on which to base an amendment even if the court had seen fit

to permit one.”), and De Soleil S. Beach Residential Condo. Ass’n v. De

Soleil S. Beach Ass’n, 322 So. 3d 1189, 1196 (Fla. 3d DCA 2021) (finding

trial court had jurisdiction to grant defendant’s motion for leave to amend to

add counterclaims, where motion was filed before final judgment was

entered and granted eighteen days after final judgment was entered,

because time for rehearing had not expired; “As the deadline to move for

rehearing had not expired, and the Residential Association had not yet filed

a motion for rehearing, the court still retained jurisdiction to consider the

Defendants’ motion to supplement counterclaims and amend the pleadings

regardless of the merit of those counterclaims.”). Thus, the trial court here

exceeded its jurisdiction in considering Respondent’s motion for leave to

amend the complaint and in permitting the complaint’s amendment.

     We therefore grant the petition for writ of prohibition and quash the

order granting Respondent leave to amend its complaint.

     Petition granted.




                                      5